Order modified by providing that Emil W. and Samuel Wexler shall be deemed plaintiffs and Andrew and Katherine Maurer defendants in the consolidated action, the claim of Katherine Maurer to be treated in the same way as though it were a counterclaim. The right of Emil and Samuel Wexler to be treated as plaintiffs as to all the claims involved rests on the earlier commencement of the actions in which they were plaintiffs taken in connection with the fact that they were the respondents at Special Term upon the motion to consolidate. As to Katherine Maurer, who joined with Andrew Maurer in the motion to consolidate, *767she should be treated as a defendant with a counterclaim. The right to open and close is to be given to the plaintiffs Emil and Samuel Wexler. All concur. Present ■— Taylor, Edgeomb, Thompson and Crosby, JJ.